


Exhibit 10.30

 

FIRST CHESTER COUNTY CORPORATION

 

 

AMENDED AND RESTATED

EXECUTIVE INCENTIVE PLANS

 

ANNUAL INCENTIVE PLAN

 

LONG TERM INCENTIVE PLAN

 

 

Amended and Restated June 2008

 

--------------------------------------------------------------------------------


 

FIRST CHESTER COUNTY CORPORATION

EXECUTIVE INCENTIVE PLAN

ANNUAL INCENTIVE AND LONG TERM INCENTIVE PLANS

 


ARTICLE I – INTRODUCTION


 

A vital component of the success of First Chester County Corporation
(“Corporation”) is the ability of the executive management team to meet and
achieve performance objectives consistent with the strategic objectives of the
Corporation and the best interests of its shareholders.  The ability to grow and
manage the Corporation in a positive manner is critical to the Corporation’s
future success.  This Executive Incentive Plan (“Plan”), which includes both an
Annual Incentive Plan and a Long Term Incentive Plan, has been developed as a
meaningful compensation tool to encourage the growth and proper management of
the Corporation.  The major purposes of the Plan are:

 

·                  To motivate and reward executives for positive performance of
the Corporation on an annual basis;

 

·                  To provide additional compensation to executives that is
directly linked to their individual and collective performance; and

 

·                  To emphasize the long term growth and profitability of the
Corporation.

 

The focus of this Plan is to provide an incentive for the executive team to
achieve annual and longer term performance objectives that are coordinated with
the objectives of the Corporation.

 


ARTICLE II – DEFINITIONS


 


2.1                                 THE FOLLOWING DEFINITIONS SHALL BE USED IN
THIS PLAN:


 

“Board of Directors” means the Board of Directors of the Corporation.

 

“CEO” means the chief executive officer of the Corporation, as appointed by the
Board of Directors.

 

--------------------------------------------------------------------------------


 

“Change in Ownership or Effective Control” has the meaning provided in
regulations issued pursuant to Section 409A of the Code.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Corporation” means First Chester County Corporation.

 

“Disability” means that a person is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months.  Disability shall be
determined by the Board of Directors in consultation with the medical experts it
selects.

 

The “Effective Date” of the Plan is January 1, 2006.

 

“Employee” means any individual regularly employed by the Corporation.

 

“Participant” means an Employee chosen to participate in this Plan pursuant to
the terms of Article III.

 

“Plan” means the First Chester County Corporation Executive Incentive Plan, as
set forth in this document, and any amendments adopted by the Board of
Directors.  The Plan includes within it two types of incentive arrangements —
the Annual Incentive Plan and the Long Term Incentive Plan.

 

“Plan Year” means the calendar year.

 

“President” means the President of the Corporation, as appointed by the Board of
Directors.

 

“Retirement” means that a person has retired from regular employment with the
Corporation following either (i) a minimum of ten (10) years of service and
attainment of sixty (60) years of age or (ii) a minimum of five (5) years of
service and attainment of sixty-five (65) years of age.

 

2

--------------------------------------------------------------------------------


 


ARTICLE III – PARTICIPATION


 


3.1                                 (A)                                 
PARTICIPATION IN THE PLAN WILL BE DETERMINED AT THE BEGINNING OF EACH PLAN YEAR
BY THE CEO AND THE PRESIDENT, AND WILL BE APPROVED BY THE BOARD OF DIRECTORS. 
TO PARTICIPATE, AN EMPLOYEE MUST BE A REGULAR EMPLOYEE OF THE CORPORATION WITH
ON-GOING RESPONSIBILITIES THAT ARE EXECUTIVE IN NATURE AND THAT HAVE A
MEANINGFUL IMPACT ON THE CORPORATION’S RESULTS.  PARTICIPATION IN THE PLAN BY
THE CEO AND THE PRESIDENT WILL BE APPROVED ANNUALLY BY THE BOARD OF DIRECTORS. 
GENERALLY, PARTICIPANTS WILL INCLUDE OFFICERS AT THE SENIOR VICE PRESIDENT LEVEL
AND ABOVE.


 

1.                                       Exhibit A will list Participants each
year in the Annual Incentive Plan and Exhibit C, the Participants in the Long
Term Incentive Plan.  Those exhibits may include multiple levels of
participation.  These levels will generally be based upon position
responsibility.

 

2.                                       An Employee may become a new
Participant during the Plan Year if newly hired.  Any awards will be pro-rated
for the portion of the year in which participation occurs, unless otherwise
approved by the Board.  The CEO and the President will make the final
determination (with Board approval) of new participation during the Plan Year
for any position other than that of CEO or President.  The Board of Directors
will decide on the participation of any new CEO or President.

 

3.                                       A Participant’s eligibility will cease
at the termination of employment (other than retirement, death or disability)
and the Participant will not receive any awards under the Plan for the Plan Year
of employment termination.  Termination as a result of retirement, death or
disability will result in pro-rated awards under the Plan through the last
working date for the Plan Year in which termination occurred, or, in the case of
multi-year awards, as otherwise determined by the Board of Directors.

 

3

--------------------------------------------------------------------------------


 


ARTICLE IV – PERFORMANCE FACTORS UNDER THE ANNUAL INCENTIVE PLAN


 


4.1                                 (A)                                  THE
ANNUAL INCENTIVE BENEFITS PROVIDED UNDER THE PLAN ARE BASED UPON THE
CORPORATION’S FINANCIAL PERFORMANCE FACTORS, WHICH MAY BE AMENDED AS PROVIDED IN
SECTION 7.2.  IN GENERAL, THESE FACTORS WILL BE MEASURES SUCH AS RETURN ON
ASSETS, RETURN ON EQUITY, NET INCOME, EARNINGS PER SHARE OR SIMILAR INDICATORS. 
THE FACTORS AND WEIGHING OF THE FACTORS ARE DETERMINED AT THE BEGINNING OF EACH
PLAN YEAR.  EACH FACTOR HAS QUANTIFIABLE OBJECTIVES CONSISTING OF THRESHOLD,
TARGET AND OPTIMUM GOALS.  ADDITIONALLY, A PORTION OF EACH PARTICIPANT’S AWARD
MAY BE BASED ON UNIT, TEAM, FUNCTIONAL AREA, AND INDIVIDUAL PERFORMANCE
OBJECTIVES THAT ARE DETERMINED BY MANAGEMENT AT THE BEGINNING OF EACH PLAN
YEAR.  GENERALLY, THE CEO AND PRESIDENT WILL HAVE MOST OR ALL OF THEIR
PERFORMANCE BASED ON THE CORPORATION’S OVERALL PERFORMANCE, AND OTHER
PARTICIPANTS WILL HAVE A PROPORTIONATELY GREATER LEVEL OF THEIR AWARD BASED ON
INDIVIDUAL PERFORMANCE OR THE PERFORMANCE OF AN AREA OF RESPONSIBILITY.


 

(b)                                 The Corporation’s performance factors for
each year’s Annual Incentive awards under the Plan will be set forth in
Exhibit B, which may be changed from time to time.  Individual Participant
objectives will be established after discussion between the Participant and the
Participant’s manager (usually the CEO or President).

 


ARTICLE V – AWARD CALCULATION AND DISTRIBUTION UNDER THE ANNUAL INCENTIVE PLAN


 


5.1                                 AWARDS UNDER THE PLAN ARE CALCULATED
ACCORDING TO DETERMINATION OF THE ESTABLISHED PERFORMANCE FACTORS AT THE END OF
EACH PLAN YEAR.  THE CORPORATION’S PERFORMANCE BETWEEN THE THRESHOLD AND TARGET,
AND BETWEEN THE TARGET AND OPTIMUM WILL BE INTERPOLATED.  UNIT, TEAM, AND
FUNCTIONAL AREA PERFORMANCE, IF APPLICABLE, IS DETERMINED BY THE CEO AND THE
PRESIDENT.  INDIVIDUAL PERFORMANCE IS DETERMINED BY EACH PARTICIPANT’S MANAGER,
AS APPROVED BY THE CEO AND THE PRESIDENT.  AN INDIVIDUAL PARTICIPANT’S
PERFORMANCE THAT DOES NOT MEET THE POSITION’S REQUIREMENTS (AN ANNUAL
PERFORMANCE EVALUATION THAT IS LESS THAN SATISFACTORY) WILL RESULT IN NO AWARD
GRANTED TO THAT PARTICIPANT FOR THAT PLAN YEAR EVEN THOUGH THE CORPORATION’S
PERFORMANCE IS ABOVE THRESHOLD.  IF

 

4

--------------------------------------------------------------------------------



 


THE CORPORATION’S PERFORMANCE IS BELOW THE THRESHOLD, NO AWARD (INCLUDING NO
INDIVIDUAL AWARD) WILL BE GRANTED UNDER THE ANNUAL INCENTIVE PORTION OF THE PLAN
FOR THAT PLAN YEAR.


 


5.2                                 ANNUAL AWARDS ARE PAID IN CASH LESS REQUIRED
INCOME TAX WITHHOLDING.  PAYMENT WILL BE WITHIN TWO AND A HALF MONTHS AFTER THE
END OF THE PLAN YEAR.  ANY PARTICIPANT TERMINATING EMPLOYMENT (EXCEPT BY
RETIREMENT, DEATH, OR DISABILITY) PRIOR TO THE ACTUAL PAYMENT OF THE AWARD WILL
FORFEIT THAT AWARD.  THE AWARD SCHEDULE FOR EACH PLAN YEAR IS FOUND WITH THE
PERFORMANCE FACTORS IN EXHIBIT B, AS CHANGED FROM TIME TO TIME.


 


ARTICLE VI – LONG TERM INCENTIVE PROVISIONS


 


6.1                                 THE PARTICIPANTS IN THE LONG TERM INCENTIVE
PORTION OF THE PLAN WILL BE CHOSEN FROM TIME TO TIME  BY THE CEO AND THE
PRESIDENT, SUBJECT TO THE APPROVAL OF THE BOARD OF DIRECTORS.  THE PARTICIPATION
OF THE CEO AND THE PRESIDENT WILL BE DETERMINED EACH YEAR BY THE BOARD OF
DIRECTORS.


 


6.2                                 THE EMPLOYEES CHOSEN TO PARTICIPATE WILL BE
LISTED ON EXHIBIT C, WHICH MAY BE CHANGED FROM TIME TO TIME.


 


6.3                                 THE LONG TERM INCENTIVE PORTION OF THE PLAN
WILL CONSIST OF RESTRICTED STOCK GRANTS, UNDER THE FOLLOWING TERMS:


 


(A)                                  GRANTS WILL BE MADE WITHIN TWO AND A HALF
MONTHS AFTER THE END OF THE PLAN YEAR, FOLLOWING SPECIFIC APPROVAL BY THE BOARD
OF DIRECTORS (OR A COMMITTEE THEREOF) BASED UPON THE PERFORMANCE FOR THE PRIOR
YEAR.


 


(B)                                 THE AMOUNT OF EACH GRANT SHALL BE DETERMINED
AS FOLLOWS:  PARTICIPANTS SHALL BE DIVIDED INTO CATEGORIES AS DETERMINED BY THE
CEO AND THE PRESIDENT, SUBJECT TO THE APPROVAL OF THE BOARD OF DIRECTORS (AND,
IN THE CASE OF THE CEO AND PRESIDENT, AS DETERMINED BY THE BOARD OF DIRECTORS). 
EACH CATEGORY SHALL HAVE A DIFFERENT RANGE OF GRANT SIZES.  THE LOWEST LEVEL OF
GRANT WILL BE THE THRESHOLD, THE MIDDLE LEVEL THE TARGET, AND THE HIGHEST LEVEL
THE OPTIMUM.  THE NUMBER OF SHARES IN EACH LEVEL OF EACH CATEGORY WILL BE SET
FORTH IN EXHIBIT C, WHICH MAY BE CHANGED EACH YEAR.

 

5

--------------------------------------------------------------------------------



 


(C)                                  THE DETERMINATION OF WHICH LEVEL OF GRANT
WILL BE MADE WILL BE DETERMINED BY THE CORPORATION’S NET INCOME FOR EACH YEAR,
AND BASED ON THE CORPORATION’S OVERALL ANNUAL INCENTIVE PLAN FOR THAT YEAR.


 


(D)                                 THE SHARES GRANTED PURSUANT TO THE PRIOR
SUBPARAGRAPH WILL VEST AT THE RATE DETERMINED BY THE BOARD OF DIRECTORS AT THE
TIME EACH GRANT IS APPROVED.  VESTING MAY OCCUR AT DIFFERENT RATES FOR GRANTS
MADE IN DIFFERENT YEARS.  IT SHALL BE A CONDITION OF VESTING THAT THE
PARTICIPANT HAS BEEN CONTINUOUSLY EMPLOYED BY THE CORPORATION SUBSEQUENT TO THE
GRANT AND IS ACTIVELY EMPLOYED ON EACH VESTING DATE.  VESTING WILL BE
ACCELERATED TO 100% IN THE EVENT THE PARTICIPANT RETIRES, DIES OR BECOMES
DISABLED (AT THE PRO-RATED AMOUNT DETERMINED IN ACCORDANCE WITH
SECTION 3.1(A)(3)), AND ALSO UPON A CHANGE IN OWNERSHIP OR EFFECTIVE CONTROL OF
THE CORPORATION (AT THE MAXIMUM AWARD LEVEL, UNLESS OTHERWISE PROVIDED IN AN
INDIVIDUAL AWARD AGREEMENT).


 


(E)                                  DIVIDENDS ON THE SHARES GRANTED WILL BE
PAID TO THE PARTICIPANT WITHOUT REGARD TO VESTED STATUS.


 


ARTICLE VII – ADMINISTRATION


 


7.1                                 THE BOARD OF DIRECTORS MAY AMEND OR
TERMINATE THE PLAN AT ANY TIME AND IN ANY RESPECT.  THIS INCLUDES THE RIGHT TO
TERMINATE THE PARTICIPATION OF ANY OR ALL PARTICIPANTS UNDER THE PLAN DURING THE
PLAN YEAR WITH RESPECT TO THAT PLAN YEAR OR TO AMEND THE AMOUNT OF THE AWARDS
WHICH MAY BE GRANTED UNDER THE PLAN WITH RESPECT TO ANY PLAN YEAR AT ANY TIME
PRIOR TO THE FINAL DETERMINATION AND APPROVAL OF ANY SUCH GRANTS.


 


7.2                                 PARTICIPATION, PERFORMANCE FACTORS,
THRESHOLDS, TARGETS AND ANY OTHER PARTICIPATION FEATURES MAY CHANGE FROM TIME TO
TIME, ACCORDING TO THE PERFORMANCE OF THE CORPORATION AND THE STRATEGIC
OBJECTIVES OF THE CORPORATION, AT THE DISCRETION OF THE BOARD OF DIRECTORS.  ANY
ADJUSTMENTS TO THE FINANCIAL PERFORMANCE RESULTS USED IN THIS PLAN BECAUSE OF
EXTRAORDINARY GAINS OR LOSSES OR OTHER ITEMS MUST BE APPROVED BY THE BOARD OF
DIRECTORS.

 

6

--------------------------------------------------------------------------------



 


7.3                                 THE PLAN DOES NOT CONSTITUTE A CONTRACT OF
EMPLOYMENT, AND PARTICIPATION IN THE PLAN DOES NOT GIVE ANY EMPLOYEE THE RIGHT
TO BE RETAINED IN THE SERVICE OF THE CORPORATION OR ANY RIGHT OR CLAIM TO AN
AWARD UNDER THE PLAN.


 


7.4                                 ANY RIGHT OF A PARTICIPANT OR HIS OR HER
BENEFICIARY TO THE PAYMENT OF AN AWARD UNDER THIS PLAN MAY NOT BE ASSIGNED,
TRANSFERRED, PLEDGED OR ENCUMBERED.


 


7.5                                 IN THE EVENT THAT A PARTICIPANT DIES, HIS
BENEFITS PAYABLE UNDER THE PLAN WILL BE PAID AS SOON AS PRACTICABLE TO THE
BENEFICIARIES CHOSEN BY THE PARTICIPANT OR, IF NONE ARE CHOSEN, TO THE
BENEFICIARIES SELECTED PURSUANT TO THE CORPORATION’S RETIREMENT PLANS.


 


7.6                                 THIS PLAN WILL BE ADMINISTERED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.

 

FIRST CHESTER COUNTY CORPORATION

 

By:

 

 

Title:

Date:

 

7

--------------------------------------------------------------------------------


 

Exhibit A – Participation

Plan Year 2008

 

(Participating employees and their participant categories should be listed at
the beginning of each year and adjusted for changes in participation throughout
the year.)

 

Category 1 –

 

John A. Featherman, III - Chief Executive Officer

 

 

Kevin C. Quinn – President

 

 

 

Category 2 –

 

Sheri Ashman – Executive Office of Marketing

 

 

John E. Balzarini – Chief Financial Officer

 

 

Clay Henry – Executive Officer Trust & Investment Services

 

 

Deborah R. Pierce – Executive Officer of Human Resources and Administration

 

 

Anthony J. Poluch – Executive Officer of Business Development

 

 

Michelle E. Venema – Executive Officer of Business Banking

 

 

Karen D. Walter – Executive Officer of Retail Banking

 

 

 

Category 3 –

 

Linda Hicks – Chief Fiduciary Officer

 

 

Tom Imler – Senior Trust Business Development Manager

 

 

Richard W. Kaufmann – Credit Policy Officer

 

 

Lynn Mander – Chief Investment Officer

 

 

Richard D. McMullen – Senior Mgr. Retail Lending

 

 

Donna J. Steigerwalt – Branch Administrator

 

 

Michael T. Steinberger – Senior Commercial Real Estate Loan Officer

 

 

Andrew H. Stump – Senior Commercial Loan Officer

 

 

Patricia A. Travaglini – Senior Residential Mortgage Loan Officer

 

A-1

--------------------------------------------------------------------------------

 

First Chester County Corporation

EXECUTIVE ANNUAL INCENTIVE PLAN

EXHIBIT B – BANK PERFORMANCE FACTORS AND AWARD SCHEDULE

PLAN YEAR 2008

 

Category 1 – CEO and President Positions

 

COMPANY GOALS

Performance Measures

Net Income (50%)

 

Threshold

 

Budget Target

 

Stretch Target

 

Optimum

 

$

7,723,000

 

$

8,129,000

 

$

8,373,000

 

$

8,698,000

 

 

 

 

 

 

 

 

 

Return on Average Equity (50%)

 

Threshold

 

Budget Target

 

Stretch Target

 

Optimum

 

10.84

%

11.38

%

11.70

%

12.12

%

 

 

 

 

 

 

 

 

AWARDS
(% of Base Pay)

 

Threshold

 

Budget Target

 

Stretch Target

 

Optimum

 

8

%

20

%

30

%

40

%

 

Parameters

1.               Company measures will be 50% Net Income and 50% ROAE.

2.               Both Financial Measures must meet threshold to initiate an
award in the plan.

3.               Will interpolate awards between threshold, budget target,
stretch target and optimum.

4.               Will pay for performance above optimum at a scale of one-half
the increase between target and optimum.

5.               Pay is defined as total base pay for the applicable plan year.

 

B-1

--------------------------------------------------------------------------------


 

Category 2 – EVP Positions

 

COMPANY GOALS

Performance Measures

Net Income (50%)

 

Threshold

 

Budget Target

 

Stretch Target

 

Optimum

 

$

7,723,000

 

$

8,129,000

 

$

8,373,000

 

$

8,698,000

 

 

 

 

 

 

 

 

 

Return on Average Equity (50%)

 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Optimum

 

10.84

%

11.38

%

11.70

%

12.12

%

 

 

 

 

 

 

 

 

COMPANY GOAL AWARD
(% of Base Pay)

 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Optimum

 

4

%

8

%

16

%

20

%

 

FUNCTIONAL AREA/INDIVIDUAL GOAL AWARD
(% of Base Pay)

 

Minimum Performance

 

Meets Goals/Target

 

Exceptional Performance

 

1

%

4

%

10

%

 

TOTAL AWARDS
(ASSUMING INDIVIDUAL PERFORMANCE “MEETS GOALS”)(% of Base Pay)

 

Threshold

 

Budget Target

 

Stretch Target

 

Optimum

 

8

%

12

%

20

%

24

%

 

Parameters

1.               Company measures will be 50% Net Income and 50% ROAE.

2.               Both Financial Measures must meet threshold and Individual
Performance must meet Minimum Performance to initiate an award in the plan.

3.               Will interpolate between threshold, budget target, stretch
target and optimum.

4.               Will pay for performance above optimum at a scale of one-half
the increase between target and optimum.

5.               Pay is defined as total base pay for the applicable plan year.

6.               Functional area/individual goals will be established at the
beginning of each year.

 

B-2

--------------------------------------------------------------------------------


 

Category 3 – SVP Positions

 

COMPANY GOALS

Performance Measures

Net Income (50%)

 

Threshold

 

Budget Target

 

Stretch Target

 

Optimum

 

$

7,723,000

 

$

8,129,000

 

$

8,373,000

 

$

8,698,000

 

 

 

 

 

 

 

 

 

Return on Average Equity (50%)

 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Optimum

 

10.84

%

11.38

%

11.70

%

12.12

%

 

 

 

 

 

 

 

 

COMPANY GOAL AWARD
(% of Base Pay)

 

 

 

 

 

 

 

 

Threshold

 

Budget Target

 

Stretch Target

 

Optimum

 

2

%

4

%

8

%

12

%

 

FUNCTIONAL AREA/INDIVIDUAL GOAL AWARD
(% of Base Pay)

 

Minimum Performance

 

Meets Goals/Target

 

Exceptional Performance

 

2

%

4

%

8

%

 

TOTAL AWARDS
(ASSUMING INDIVIDUAL PERFORMANCE “MEETS GOALS”)
(% of Base Pay)

 

Threshold

 

Budget Target

 

Stretch Target

 

Optimum

 

6

%

8

%

12

%

16

%

 

Parameters

1.               Company measures will be 50% Net Income and 50% ROAE.

2.               Both Financial Measures must meet threshold and Individual
Performance must meet Minimum Performance to initiate an award in the plan.

3.               Will interpolate between threshold, budget target, stretch
target and optimum.

4.               Will pay for performance above optimum at a scale of one-half
the increase between target and optimum.

5.               Pay is defined as total base pay for the applicable plan year.

6.               Functional area/individual goals will be established at the
beginning of each year.

 

B-3

--------------------------------------------------------------------------------


 

First Chester County Corporation

EXECUTIVE ANNUAL INCENTIVE PLAN

First Chester County Corporation

Exhibit C – Long Term Incentive Plan

Plan Year 2008

 

2008 GRANT PARAMETERS – RECOMMENDED

 

Following are the parameters for the 2008 restricted stock grant for executives
at First Chester County Corporation:

 

I.              Participants/Categories

 

Category 1

 

John A. Featherman

Kevin C. Quinn

 

 

 

 

 

Category 2

 

Sheri Ashman

John E. Balzarini

Clay Henry

Deborah R. Pierce

Anthony J. Poluch

Michelle E. Venema

Karen D. Walter

 

 

 

 

 

Category 3

 

Linda M. Hicks

Thomas A. Imler

Richard W. Kaufmann

Lynn Mander

Richard D. McMullen

Donna J. Steigerwalt

Michael T. Steinberger

Andrew H. Stump

Patricia A. Travaglini

 

 

II.                                     Grant Date:  TBD in accordance with
action of the Personnel and Compensation Committee

 

III.                                 Grant Size

 

 

 

Threshold

 

Target

 

Maximum

 

·   Category 1

 

1,500

 

3,000

 

4,500 shares

 

·   Category 2

 

750

 

1,500

 

2,250 shares

 

·   Category 3

 

325

 

650

 

975 shares

 

 

 Numbers of shares will not be interpolated between points for performance
between points.

 

C-1

--------------------------------------------------------------------------------


 

IV.                                Restrictions

 

A.                                   Performance – size of grant to be
determined by company Earnings Per Share and Efficiency Ratio performance for
2010 – threshold, target, and maximum are outlined below

 

To be measured in 2011 based upon performance for the year ending 12/31/10

 

 

 

Threshold

 

Target

 

Maximum

 

EPS (60%)

 

$1.63 (3%)

 

$1.72 (5%)

 

$1.82 (7%)

 

Efficiency Ratio (40%)

 

71%

 

70%

 

68%

 

 

At least one performance measure threshold must be met for an award to be paid. 
EPS is weighted 60% of award and Efficiency Ratio is weighted 40%.

 

B.                                     Vesting – the shares will vest on the
third anniversary of date of grant as approved by the Board of Directors,
subject to Participant’s continued employment as provided in Plan (assuming
threshold performance is met)

 

V.                                    Expense/Taxation

A.                                   Fair market value will be expensed on pro
rata basis over remainder of vesting period, when deemed that an award will be
paid, according to accounting practices

B.                                     Participant – ordinary income at fair
market value as restrictions are met/vested; participant responsible for payment
of tax withholding due upon vesting

 

VI.                                Dividends

·                  Paid immediately from date of grant on all shares awarded,
including shares granted but not vested; taxable as ordinary income

 

VII.                            Change of Control, Retirement, Death, Disability

·                  Accelerate vesting of shares at Change of Control

·                  Possible acceleration of vesting at Retirement, Death &
Disability – determined by Personnel & Compensation Committee

 

C-2

--------------------------------------------------------------------------------
